Citation Nr: 0804228	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-32 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent 
for scoliosis of the thoracic spine. 

2.  Entitlement to an initial rating greater than 10 percent 
for cervical spine strain. 

3.  Entitlement to an initial compensable rating for eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to 
December 1998 and from August 1999 to August 2003. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for scoliosis 
of the thoracic and cervical spine and that denied service 
connection for eczema. 

In December 2004, the RO granted an increased rating of 10 
percent for scoliosis of the thoracic spine and granted 
service connection and a noncompensable rating for eczema.  
In September 2005, the RO granted an evaluation of 40 percent 
for lumbar spine strain and 10 percent for cervical spine 
strain.  All ratings are effective on August 15, 2003, the 
day following discharge from active service.  

In January 2005, the veteran expressed disagreement with 
February 2004 and December 2004 rating decisions regarding a 
lumbosacral spine disability, but he withdrew the issue from 
appeal in January 2006.   

In March 2006, the RO raised the evaluation for scoliosis of 
the thoracic spine to 40 percent, effective August 15, 2003.  

The issue of an initial rating greater than 10 percent for 
cervical spine strain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.   The veteran's scoliosis of the thoracic spine is 
manifested by spinal pain with severe flare-up pain twice per 
week that requires rest in a sitting position but permits 
full time employment.  There is slight curvature of the 
thoracic spine and tenderness at the upper thoracic levels.  
Range of motion of the thoracolumbar spine is 20 degrees 
flexion, 10 degrees extension, 20 degrees bidirectional 
lateral flexion, and 30 degrees bidirectional rotation, all 
limited by pain.  The combined range of motion is 130 
degrees.  Additional loss of function on repetition can not 
be demonstrated due to severe pain.  There are no 
neurological deficits associated with the thoracic spine.  
Concurrent X-rays showed mild scoliosis.  

2.  The veteran's eczema of the groin and buttocks areas each 
affects less than one percent of the entire body area and 
requires only topical medication.  There is no scarring, 
edema, erythema, hyperhidrosis, tenderness, drainage, or 
keloid formation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 40 
percent for scoliosis of the thoracic spine have not been met 
for any period of time covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5239, 5242 (2007). 

2.  The criteria for a compensable rating for eczema have not 
been met for any period of time covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 
4.7, 4.118, Diagnostic Codes 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2003 which 
informed the veteran of the information and evidence required 
to substantiate the claims for service connection and which 
also informed him of the information and evidence VA was to 
provide and which the veteran was to provide.  While the 
letter did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claims, he 
was advised of the types of evidence that could substantiate 
his claims and to ensure that VA receive any evidence that 
would support the claims.  Logically, this would include any 
evidence in his possession.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Accordingly, VA is to notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   In the present appeal, the veteran was provided 
with this notice in April 2006.  While the RO's letter was 
issued after the rating decision, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The Board notes that the Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any action or decision, only 
finding that appellants are entitled to a content-complying 
notice.  Thus, the timing of the notice does not nullify the 
rating action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate the claim.  

Furthermore, in Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess at 490-91.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  Specifically, the statement of the case in 
September 2005 discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Based on the notices provided and 
the veteran's responses and contentions, it is found that he 
is reasonably expected to understand what is needed in this 
case.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served as an Army aircraft mechanic.  He contends 
that his spinal and skin disabilities are more severe than 
contemplated by the current ratings.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Scoliosis of the Thoracic Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Scoliosis is a lateral curvature of the spine.  Guetti v. 
Derwinski, 3 Vet. App. 94, 95 (1992).  

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies. 
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  
However, both the old and new criteria can be applied as of 
that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 
38 U.S.C.A.
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007)

Prior to September 2003, limitation of motion of the dorsal 
spine warranted a noncompensable rating if slight, a 10 
percent rating if moderate, and 10 percent rating if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5239 
(spondylolisthesis), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  The code 
for intervertebral disc syndrome (Diagnostic Code 5243) 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242, 5243.  As there is no 
diagnosis of intervertebral disc syndrome, evidence of 
incapacitating episodes, or neurological deficits associated 
with the thoracic spinal disability, those criteria do not 
apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or contour; or 
vertebral body fracture with loss of 50 percent more of 
height.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  Higher ratings are warranted for 
unfavorable ankylosis of the entire thoracolumbar spine or 
the entire spine.  This rating formula applies to 
spondylolisthesis and degenerative arthritis of the spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Code 5237, 5239, 5242 
(2007).

Normal ranges of motion for the thoracolumbar spine are 90 
degrees flexion, and 30 degrees extension, lateral flexion, 
and rotation.  38 C.F.R. § 4.71a, Plate V (2007). 

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Service medical records showed that the veteran sought 
treatment in November 2001 and again in December 2001for 
persistent back pain over the entire spine since he had 
returned from a deployment earlier in the year.  He reported 
no significant injury.  The examiner diagnosed scoliosis of 
the upper back.  Over the next year, examiners restricted the 
veteran's physical activities on several occasions.  The 
veteran received physical therapy and follow-up examinations 
that showed little improvement.  In December 2002, an 
examiner noted the veteran's reports of continued middle and 
lower back pain when lifting, exercising, and running several 
miles.  The examiner noted mild elevation of the spine 
process at T-12 and tenderness to palpation.  Range of motion 
was 90 degrees flexion, 5 degrees extension, and 20 to 30 
degrees lateral flexion.  The examiner diagnosed chronic back 
pain and scoliosis.  In February 2003, the veteran underwent 
a medical board examination of his back pain and other 
musculoskeletal deficits.  X-rays obtained in March 2003 
showed no disc space narrowing, spondylosis, 
spondylothsthesis, or vertebral fractures but confirmed mild 
scoliosis of the thoracic spine.  

In July 2004, a private orthopedic physician noted the 
veteran's reports of neck and bilateral shoulder pain with no 
history of significant injuries.  The veteran worked as an 
aircraft mechanic.  He obtained little relief from 
chiropractic therapy or over-the-counter medication.  The 
physician noted that the veteran tilted his head and shrugged 
his shoulder to one side suggesting scalene spasms.  X-rays 
and a magnetic resonance image showed lower cervical and 
upper thoracic scoliosis with spurs at two levels of the 
cervical spine but no significant stenosis.  

In November 2004, a VA examiner noted the veteran's reports 
of back and neck pain that began after heaving lifting and a 
fall during a field exercise in service.  The veteran's pain 
occurred about once a week in his neck and back radiating to 
his lower extremities.  During a pain episode, the veteran 
reported losing from 25 to 90 percent of his function but the 
pain was not incapacitating.  The veteran did not use any 
assistive devices for mobility and could walk up to one mile 
without the onset of pain.  He also reported numbness in his 
left hand and left leg during an episode.  He obtained some 
relief with over-the-counter medication.  The examiner noted 
some upper thoracic and lower cervical tenderness, thoracic 
spasms, and slight thoracic curvature.    

The examiner measured the range of motion of the lumbar spine 
without differentiating the limitation imposed by the 
separate deficits of the lumbar and thoracic regions.  Range 
of motion of the thoracolumbar spine was 65 degrees flexion, 
reduced to 50 degrees with pain on repetition; 20 degrees 
extension with pain on repetition; 30 degrees right and 20 
degrees left lateral flexion with pain but not reduced by 
repetition; and 30 degrees bilateral rotation without pain or 
reduction on repetition.  The combined range of motion was 
180 degrees. 

There were no sensory deficits, numbness, or muscle atrophy.  
X-rays showed scoliosis and a computed tomography scan showed 
disc bulging in the lumbar area. The examiner diagnosed 
scoliosis of the thoracic spine but no radiculopathy or 
neurological deficit.  

In August 2005, the private orthopedic physician noted that 
she had not examined or treated the veteran for a year.  The 
physician noted the veteran's reports of continued neck, 
thoracic, and left paraspinal pain with occasional numbness 
and tingling in the arms but not in the lower extremities.  
The physician reviewed earlier X-rays, noted a lumbar disc 
herniation, ordered another magnetic resonance image and 
prescribed anti-inflammatory medication.  Upon review of the 
new image in September 2005, the physician noted no 
herniation at the lumbar or thoracic levels and only 
indications of thoracic scoliosis.  However, the physician 
deferred further analysis to a specialist and noted that a 
computed tomography scan was necessary to further investigate 
the peripheral numbness.  Later in September 2005, the 
physician noted that a magnetic resonance image showed old 
upper thoracic scoliosis and a lower lumbar disc herniation. 
 
In February 2006, a VA examiner reviewed the claims file and 
noted the veteran's reports of moderate cervical, thoracic, 
and lumbar spinal pain with severe flare-up pain twice per 
week that limited his range of motion and required him to 
rest in a sitting position.  The veteran reported that he was 
able to work full time repairing golf carts but was unable to 
participate in recreational activities.  The examiner noted a 
slight curvature of the thoracic spine but no abnormalities 
or deviation of the cervical or lumbar regions.  There was 
tenderness at the lower cervical and upper thoracic levels. 

Range of motion of the thoracolumbar spine was 20 degrees 
flexion, 10 degrees extension, 20 degrees bidirectional 
lateral flexion, and 30 degrees bidirectional rotation, all 
limited by pain.  The combined range of motion was 130 
degrees.  Additional loss of function on repetition could not 
be demonstrated due to severe pain.  The examiner diagnosed 
mild scoliosis with no radiculopathy. 

The Board notes that the veteran currently has the following 
thoracolumbar disabilities: lumbar strain rated as 40 percent 
disabling, and thoracic scoliosis, independently rated as 40 
percent disabling.  Both ratings are effective since the day 
following discharge from service.   

The Board concludes that an increased rating greater than 40 
percent for scoliosis of the thoracic spine is not warranted 
under either the old or new regulations for the entire 
pendency of the claim.  Under the old regulations, the 
maximum rating was 10 percent pursuant to Diagnostic Code 
5291.  Under the new regulations, the limitation of motion 
noted in November 2004 would warrant a rating of only 20 
percent.  The limitation of motion noted in February 2006 
warrants a rating of 40 percent.  A higher rating is not 
warranted because there is no favorable or unfavorable 
ankylosis.  Although the veteran reported constant moderate 
pain with severe pain on flare-up, there is no evidence that 
the pain caused additional limitation of function.  The 
veteran is able to work full time with intermittent rests in 
the sitting position.  Imaging results showing only mild 
scolosis did not demonstrate a pathology that supports 
additional dysfunction.  Moreover, evaluations of the same 
manifestation under different diagnoses are to be avoided. 
38 C.F.R. § 4.14.  Accordingly, an evaluation of 40 percent 
is not warranted for any period of time covered by this 
appeal.  

Further, the Board notes that there is also no indication 
that the spinal disability necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown,
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Eczema

Dermatitis or eczema warrant a noncompensable rating if the 
disorder affects less than 5 percent of the entire body or 
less than 5 percent of exposed areas, and; no more than 
topical therapy was required during the previous 12 months.  
A 10 percent rating is warranted if the disorder affects at 
least 5 percent but not more than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of 
exposed areas, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

The veteran does not contend that his condition caused 
scarring, and there is no competent medical evidence of 
scarring or limitation of function of the associated area of 
the skin disorder.  Therefore, the criteria for scars other 
than on the head, face, or neck do not apply.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 through 7805.  

In November 2004, a VA examiner noted the veteran's reports 
of eczema in his groin area since 1999 that he treats 
intermittently with a topical medication.  The examiner noted 
that the rash covered about 50 percent of the groin area or 
about 0.2 percent of the entire body area.  The rash also 
covered about 25 percent of the scrotal area or 0.1 percent 
of the entire body area.  The examiner noted a brown rash 
with small red popular areas with no tenderness, drainage, 
urticaria, vasculitis, erythema, alopecia, hyperhidrosis, 
acne, or scarring.  

In February 2006, a VA examiner noted the veteran's reports 
of persistent eczema in the area of the groin and buttocks 
that was worse in hot weather.  He reported that the itching 
was so severe as to cause some bleeding when scratched.  He 
reported the use of topical medications twice per day.  The 
examiner noted evidence of eczema in the groin and 
approximately 8 by 11 centimeter area on each side of the 
buttocks.  The eczema was in remission with no erythema, 
edema, or keloid formation and no papules, tenderness, 
drainage, or hyperhidrosis.  There was evidence of scratch 
marks that were not bleeding.  The area of the buttocks and 
of the groin were each less than one percent of the entire 
body area with no limitation of function.  

The Board concludes that a compensable rating for eczema of 
the groin and buttocks is not warranted at any time during 
the course of the appeal because the affected areas do not 
cover at least 5 percent of the entire body area and require 
only topical medication.  A higher rating is also not 
warranted because treatment has not included systemic 
immunosuppressive medication.  There is no scarring or 
limitation of function.  

Further, the Board notes that there is also no indication 
that the disorder has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

An initial rating greater than 40 percent for scoliosis of 
the thoracic spine is denied. 

An initial compensable rating for eczema is denied.  


REMAND

In the opinion of the Board, additional development of the 
claim for an initial rating greater than 10 percent for 
cervical strain is necessary. 

The Board refers to the service and post-service medical 
history and notes that the veteran's cervical spine was 
examined on each occasion discussed above.  All examiners 
noted the veteran's reports of chronic neck pain and 
tenderness to palpation but with no muscle atrophy.  
Limitation of motion of the cervical spine was noted by the 
medical examiners in November 2004 and February 2006.  

However, in July 2004, a private orthopedic physician also 
noted cubital tunnel compression.  X-rays and a magnetic 
resonance image showed lower cervical and upper thoracic 
scoliosis with spurs at two levels of the cervical spine but 
no significant stenosis.  Nerve conduction and 
electromyography studies showed a left ulnar nerve and motor 
deficits consistent with the cervical disc changes.  The most 
significant deficit was with the ulnar nerve F-wave.  The 
physician stated that this deficit is "more likely coming 
from the neck."  The physician diagnosed cervicalgia with 
ulnar nerve neuropathy.  

In November 2004, a VA examiner noted the veteran's report of 
weekly flare-up pain in his neck and numbness in his left 
hand and left leg.  The examiner noted no sensory deficits, 
numbness, or muscle atrophy and diagnosed scoliosis and 
cervical spine strain but no radiculopathy or neurological 
deficit.  

In August 2005, the private orthopedic physician noted that 
she had not examined or treated the veteran for a year.  The 
physician noted the veteran's reports of continued neck pain 
with occasional numbness and tingling in the arms but not in 
the lower extremities.  The physician reviewed earlier X-rays 
and ordered another magnetic resonance image.  Upon review of 
the new image in September 2005, the physician deferred 
further analysis to a specialist and noted that a computed 
tomography scan was necessary to further investigate the 
peripheral numbness.  Later in September 2005, the physician 
noted that nerve conduction and mylograph studies had shown 
ulnar nerve neuropathy, but since there are no new tests of 
record, the physician may have referred to the 2004 studies.  

In February 2006, a VA examiner reviewed the claims file and 
noted the earlier diagnosis of left ulnar neuropathy and the 
veteran's current reports of left elbow numbness two or three 
times per week.  The veteran reported that he dropped objects 
from his hand during an episode.  The veteran used no 
medication and the flare-up episodes self-resolved.  The 
examiner referred to the July 2004 electromyograph that 
showed prolonged latency at the left median nerve above the 
elbow.  The examiner noted that his examination showed a 
decrease in sensation of the left ulnar nerve at the elbow 
that did not extend to any other place.  Elbow flexion was 
normal without pain.  The examiner found no indications of 
peripheral neuropathy.  He stated that the veteran had 
occasional numbness and tingling of the ulnar nerve 
neuropathy and, though he had cervical pain, it was less 
likely as not related to his cervical or lumbar spine 
conditions. 

Competent medical evidence showed that the veteran does 
experience a left ulnar nerve deficit but it is not clear 
whether that neuropathy is related to his service-connected 
cervical spine spurs and cervical strain.  Neither the 
private orthopedic physician nor the VA physician in February 
2006 provided a rationale for their conflicting opinions.  
The General Rating Formula for Diseases and Injuries of the 
Spine requires an evaluation of any associated objective 
neurological abnormalities under an appropriate separate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Diagnostic Code 5237, 
5239, 5242, Note 1(2007).  In this case, a clear medical 
opinion is necessary to determine if an additional rating is 
appropriate under 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his cervical spine and 
left ulnar nerve process by an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician conduct any necessary 
testing or imaging and provide an 
evaluation of the veteran's cervical 
spine strain and associated neurological 
symptoms, if any.  

Request that the physician provide an 
opinion and rationale whether any 
neurological deficit  found is at least 
as likely as not (50 percent or greater 
possibility) related to the veteran's 
cervical spine disorder.  Request that 
the physician comment on the conclusions 
of the private orthopedic physician in 
July 2004 and August 2005 and on the 
conclusions of the VA examiner in 
February 2006.  

2.  Then, readjudicate the claim for an 
initial rating greater than 10 percent 
for cervical spine strain.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


